Citation Nr: 0945744	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  03-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1944 to May 
1946.  The appellant seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the appellant's claim.  In March 2005, 
the appellant testified before the Board at a hearing that 
was held at the RO.

A December 2005 Board decision denied the appellant's claim.  
The appellant appealed that December 2005 decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in a March 2007 Order, the 
Court remanded the claim to the Board for readjudication, in 
accordance with the Joint Motion.  In August 2007, the Board 
again denied the claim.

The appellant again appealed the decision denying the claim 
to the Court.  Pursuant to a Joint Motion for Remand, in a 
September 2008 Order, the Court remanded the claim to the 
Board for readjudication in accordance with the Joint Motion.  
In January 2009, the Board remanded the claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.
REMAND

Additional development is needed prior to the disposition of 
the appellant's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, although the appellant has been 
provided notice regarding her claim, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims issued an opinion regarding what notice under 
38 U.S.C.A. § 5103(a) for a claim of service connection for 
the cause of a Veteran's death case must include.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the Board 
finds that a compliant notice letter under the redefined duty 
to notify is needed.

Pursuant to the Board's January 2009 remand, the RO was 
requested to obtain records dated between February 1944 and 
July 1945 pertaining to treatment for the Veteran's head 
injury from a military hospital near Paris, South Carolina.  
The RO was also requested to obtain all records associated 
with the Veteran's resignation from the United States Postal 
Service sometime in the 1950's.  However, in April 2009 and 
July 2009, the appellant was informed that those records are 
unavailable.  In July 2009, the RO made a formal 
determination that further attempts to locate the Veteran's 
records would be futile.

While the RO was also requested to verify the Veteran's in-
service stressor involving an airplane crash in which he was 
either involved as a passenger or a participant in the rescue 
operation, in March 2009, the appellant provided information 
that verified that a plane crash occurred in June 1944 that 
resulted in the death of a fellow serviceman.

The appellant also provided several private medical opinions 
in support of her claim.  Records dated in July 1986 reflect 
diagnoses of major depressive disorder and elements of 
posttraumatic stress disorder (PTSD)and treatment for the 
Veteran's depression and sleep difficulty.

In June 2001, Dr. P. Z. opined that although the Veteran's 
initial diagnoses included depression, impulse control 
disorder (intermittent explosive type), and possible sleep 
disorder, it was likely that his long standing difficulties 
were related to, and very possibly a direct result of, his 
experiences during World War II and were associated with 
PTSD.  The physician further opined that there appeared to 
have been a direct relationship between the Veteran's 
increasing preoccupation with "those" issues and taking his 
own life.  In June 2001, Dr. A. B. L. indicated that the 
Veteran was treated for chronic depression prior to his 
death.  In July 2001, Dr. J. F. W. opined that he was never 
able to undergo dental treatment due to apparent post-war 
trauma. 

In January 2009, the Board remanded the appellant's claim to 
obtain an opinion as to whether the Veteran had a psychiatric 
disorder, to include PTSD, that was related to his service 
and whether any psychiatric disorder resulted in his suicide.  
In August 2009, a VA examiner opined that a link could not be 
made between the Veteran's past history of depression and his 
service without the use of speculation and that he did not 
satisfy the criteria for a diagnosis of PTSD.

The examiner's failure to provide the requested opinions 
renders the August 2009 report inadequate for rating 
purposes.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Since the August 
2009 examiner failed to provide an opinion as to whether the 
Veteran had a psychiatric disorder that was related to his 
service and whether or not he had any psychiatric disorder 
that resulted in his suicide, the Board finds that another VA 
opinion is necessary to comply with the January 2009 remand 
instructions.  The examiner on remand should specifically 
reconcile the opinion with the July 1986 private reports, 
June 2001 and July 2001 private opinions, the August 2009 VA 
opinion, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested

1.  Send the appellant a notice letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter must 
include: (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.  Arrange for a VA physician to review 
Veteran's claims folder and determine 
whether the Veteran's cause of death was 
related to his service.  The examiner is 
requested to review all pertinent records 
in the claims file and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile the opinion with all other 
opinions of record, including the July 
1986 private reports, June 2001 and July 
2001 private opinions, and the August 2009 
VA opinion.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
opinions:

(a)  Prior to the examination, specify 
for the examiner the stressor or 
stressors that are determined to be 
established by the record.

(b)  The examiner should diagnose all 
current psychiatric disorders present 
prior to the Veteran's death.  The 
examiner should also provide a full 
multi-axial diagnosis and specifically 
state whether or not each criterion for 
a diagnosis of PTSD was met prior to 
the Veteran's death pursuant to DSM-IV 
and specify upon what verified in-
service stressor the diagnosis is based 
from the Veteran's service.  If the 
diagnosis is based on a non-service 
stressor, the examiner should so state.

(c)  Is it as likely as not (50 percent 
or more probability) that any psychiatric 
disability, to include PTSD, was incurred 
in or aggravated by the Veteran's 
service, or was present during his 
service, including the Veteran's 
involvement with a plane crash in June 
1944 that resulted in the death of a 
fellow serviceman?  The examiner must 
acknowledge and discuss lay evidence 
regarding the incurrence of any 
psychiatric disorder and continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(d)  Is it as likely as not (50 percent 
or more probability) that any psychiatric 
disorder, to include PTSD, resulted in 
the Veteran's suicide?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

